    21-07001-rdd            Doc 5   Filed 01/25/21 Entered 01/25/21 16:55:01                    Main Document
                                                  Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        CHAPTER 11
    In re:
                                                                        CASE NO. 19-23957 (RDD)
    MY 2011 GRAND LLC, et al., 1                                        (JOINTLY ADMINISTERED)

                                     Debtors.


    MY 2011 GRAND LLC AND S&B MONSEY LLC,

                                     Plaintiffs,
                                                                        ADV. PROC. NO. 21-07001
              - against -                                               (RDD)

    YOEL GOLDMAN AND ALL YEAR HOLDINGS
    LIMITED,

                                     Defendants.


               ORDER GRANTING PLAINTIFFS’ APPLICATION FOR AN ORDER
                 SETTING ANSWER DEADLINE FOR FOREIGN DEFENDANT

             Upon the Plaintiffs’ Ex Parte Application Setting Answer Deadline for Foreign Defendant

All Year Holdings Limited (the “Application”) of plaintiffs My 2011 Grand LLC and S&B

Monsey LLC, as debtors and debtors-in-possession seeking an order under Fed. R. Bankr. P.

7012 setting a date for defendant All Year Holdings Limited (the “Foreign Defendant”) as a

defendant located outside of the United States to file an answer to the complaint in this adversary

proceeding (the “Complaint”); and no additional notice of the Application being required; and

good and sufficient cause appearing for the relief granted herein, it is hereby

             ORDERED that the Application is granted to the extent set forth herein; and it is further

             ORDERED that the deadline for the Foreign Defendant to file an answer to the complaint

is set at sixty (60) days after service of the summons and Complaint upon the Foreign Defendant;

and it is further


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification numbers are
as follows: MY 2011 Grand LLC (0415) and S&B Monsey LLC (7070).
 21-07001-rdd     Doc 5    Filed 01/25/21 Entered 01/25/21 16:55:01       Main Document
                                         Pg 2 of 2




       ORDERED that the Clerk of Court shall issue a Summons and Notice of Pretrial

Conference in this Adversary Proceeding.


Dated: White Plains, New York
       January 25, 2021
                                       /s/Robert D. Drain
                                       UNITED STATES BANKRUPTCY JUDGE
